r




Appeal Ordered Withdrawn and Opinion issued October 21,1999




                                            In The

                                   Court at Appeals
                        ijfltftlj ^tatnet of (teas at Dallas
                                     No. 05-99-01738-CR



                                 RONNIE MACK, Appellant

                                               V.

                                STATE OF TEXAS, Appellee


                     On Appeal from the Criminal District Court No. 3
                                    Dallas County, Texas
                             Trial Court Cause No. F98-02258-J


                              OPINION PER CURIAM
                Before Chief Justice Thomas and Justices Kinkeade and O'Neill

       Appellant has filed amotion to withdraw the appeal. Appellant's counsel has approved
the motion.

       This Court hereby GRANTS the motion and ORDERS the appeal withdrawn and that
this decision be certified below for observance. See TEX. R. APP. P. 42.2(a).
                                             PER CURIAM
Do Not Publish
Tex. R. App. P. 47
                                       Fifth Court of Appeals
                                     Case Attorney Address List
                                                                                     Page:    1
                                                                       Date Printed: 10/21/1999


                     Case Number: 05-99-01738-CR       Date Filed: 10/19/1999


Style: Mack, Ronnie L.
      v.

      The State of Texas


Trial Judge:
Trial Court Reporter:
Trial Court:          CRIMINAL DISTRICT COURT # 3 Trial County:                  DALLAS

APP   Terri Hamby
      ATT 000785935
      Attorney at Law
      397 Dai-Rich Village
      Suite 207
      Richardson, TX 75080
      Phone 972/661-9673
      Fax 972/934-8739


STA   Kerry P. Fitzgerald
      ATT 007088000
       Assistant District Attorney
      Frank Crowley Courts Bldg
       133 N. Industrial Blvd. LB 19
       Dallas, TX 75207
       Phone 214/653-3600
       Fax   /   -